Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 13, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152489(94)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  NEW COVERT GENERATING COMPANY, LLC,                                                         Joan L. Larsen,
                                                                                                        Justices
          Petitioner-Appellee,
                                                             SC: 152489
  v                                                          COA: 320877
                                                             Tax Tribunal: 00-399578
  COVERT TOWNSHIP,
             Respondent-Appellant.
  __________________________________________/

        On order of the Chief Justice, the motion of respondent-appellant to extend the
  time for filing its answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before December 17, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 13, 2015